UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-25391 Capitol Federal Financial (Exact name of registrant as specified in its charter) United States 48-1212142 (State or other jurisdiction of incorporation (I.R.S. Employer or organization)Identification No.) 700 Kansas Avenue, Topeka, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (785) 235-1341 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþAccelerated filer¨Non-accelerated filer ¨Smaller Reporting Company¨ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of July 28, 2008, there were 74,070,618 shares of Capitol Federal Financial Common Stock outstanding. 1 PART I FINANCIAL INFORMATION Page Number Item 1.Financial Statements (Unaudited): Consolidated Balance Sheets at June 30, 2008 and September 30, 2007 3 Consolidated Statements of Income for the three and nine months ended June 30, 2008 and June 30, 2007 4 Consolidated Statement of Stockholders’ Equity for the nine months ended June 30, 2008 5 Consolidated Statements of Cash Flows for the nine months ended June 30, 2008 and June 30, 2007 6 Notes to Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosure about Market Risk 45 Item 4.Controls and Procedures 52 PART II OTHER INFORMATION Item 1.Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3.Defaults Upon Senior Securities 53 Item 4.Submission of Matters to a Vote of Security Holders 53 Item 5.Other Information 53 Item 6.Exhibits 53 Signature Page 54 INDEX TO EXHIBITS 55 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands except per share data and amounts) June 30, September 30, 2008 2007 ASSETS: (Unaudited) Cash and cash equivalents $ 86,437 $ 162,791 Investment securities: Available-for-sale ("AFS") at market (amortized cost of $51,833 and $102,331) 51,343 102,424 Held-to-maturity ("HTM") at cost (market value of $92,778 and $418,940) 93,003 421,744 Mortgage-related securities: AFS, at market (amortized cost of $1,273,229 and $400,705) 1,265,366 402,686 HTM, at cost (market value of $791,936 and $995,415) 801,319 1,011,585 Loans receivable held-for-sale, net 3,671 2,184 Loans receivable, net 5,326,061 5,291,426 Mortgage servicing rights ("MSR") 5,166 5,606 Bank-owned life insurance ("BOLI") 51,837 50,027 Capital stock of Federal Home Loan Bank ("FHLB"), at cost 129,172 139,661 Accrued interest receivable 32,308 35,869 Premises and equipment, net 27,775 26,610 Real estate owned, net 2,207 2,097 Income taxes receivable 6,620 Deferred income tax assets, net 543 Other assets 16,472 15,657 TOTAL ASSETS $ 7,892,137 $ 7,677,530 LIABILITIES: Deposits $ 3,961,543 $ 3,922,782 Advances from FHLB 2,547,294 2,732,183 Other borrowings, net 453,566 53,524 Advance payments by borrowers for taxes and insurance 29,189 51,397 Income taxes payable 4,293 Deferred income tax liabilities, net 512 Accounts payable and accrued expenses 31,834 50,013 Total liabilities 7,028,231 6,809,899 STOCKHOLDERS' EQUITY: Preferred stock ($0.01 par value) 50,000,000 shares authorized; none issued Common stock ($0.01 par value) 450,000,000 shares authorized, 91,512,287 shares issued;74,067,618 and 74,258,977 shares outstanding 915 915 as of June 30, 2008 and September 30, 2007, respectively Additional paid-in capital 443,446 438,964 Unearned compensation, Employee Stock Ownership Plan ("ESOP") (10,586 ) (12,098 ) Unearned compensation, Recognition and Retention Plan ("RRP") (639 ) (630 ) Retained earnings 753,951 750,186 Accumulated other comprehensive (loss) gain (5,202 ) 1,287 Less shares held in treasury (17,444,669 and 17,253,310 shares as of June 30, 2008 and September 30, 2007, respectively, at cost) (317,979 ) (310,993 ) Total stockholders' equity 863,906 867,631 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 7,892,137 $ 7,677,530 See accompanying notes to consolidated interim financial statements. 3 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME(Unaudited) (Dollars and share counts in thousands except per share data and amounts) For the Three Months Ended For the Nine Months Ended June 30, June 30, 2008 2007 2008 2007 INTEREST AND DIVIDEND INCOME: Loans receivable $ 74,651 $ 73,219 $ 226,190 $ 220,401 Mortgage-related securities 24,869 16,224 62,242 53,062 Investment securities 1,298 8,459 8,489 24,405 Capital stock of FHLB 1,502 2,413 5,446 7,656 Cash and cash equivalents 465 1,211 3,262 5,741 Total interest and dividend income 102,785 101,526 305,629 311,265 INTEREST EXPENSE: Deposits 31,174 37,377 104,352 109,113 FHLB advances 30,248 37,220 96,205 116,469 Other borrowings 4,682 1,113 10,762 3,343 Total interest expense 66,104 75,710 211,319 228,925 NET INTEREST AND DIVIDEND INCOME 36,681 25,816 94,310 82,340 PROVISION (RECOVERY) FOR LOAN LOSSES 1,602 1,721 (225 ) NET INTEREST AND DIVIDEND INCOME AFTER PROVISION (RECOVERY) FOR LOAN LOSSES 35,079 25,816 92,589 82,565 OTHER INCOME: Retail fees and charges 4,566 3,957 13,150 12,034 Income from BOLI 577 1,810 Loan fees 572 644 1,751 1,856 Insurance commissions 486 529 1,661 1,483 Gains on securities and loans receivable, net 244 7 501 64 Other, net 900 771 3,565 2,363 Total other income 7,345 5,908 22,438 17,800 OTHER EXPENSES: Salaries and employee benefits 11,021 10,717 31,729 31,211 Occupancy of premises 3,750 3,488 10,384 9,887 Regulatory and other services 1,267 1,781 4,345 4,914 Deposit and loan transaction fees 1,364 1,226 3,935 3,226 Advertising 1,216 1,081 3,433 3,193 Other, net 1,218 1,843 6,368 5,602 Total other expenses 19,836 20,136 60,194 58,033 INCOME BEFORE INCOME TAX EXPENSE 22,588 11,588 54,833 42,332 INCOME TAX EXPENSE 8,233 4,299 19,638 16,336 NET INCOME $ 14,355 $ 7,289 $ 35,195 $ 25,996 Basic earnings per common share $ 0.20 $ 0.10 $ 0.48 $ 0.36 Diluted earnings per common share $ 0.20 $ 0.10 $ 0.48 $ 0.36 Dividends declared per public share $ 0.50 $ 0.50 $ 1.50 $ 1.59 Basic weighted average common shares 72,933 72,947 72,922 72,795 Diluted weighted average common shares 73,021 73,043 72,985 72,944 See accompanying notes to consolidated interim financial statements. 4 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands except per share data and amounts) Accumulated Additional Unearned Unearned Other Common Paid-In Compensation Compensation Retained Comprehensive Treasury Stock Capital (ESOP) (RRP) Earnings Gain (Loss) Stock Total Balance at October 1, 2007 $ 915 $ 438,964 $ (12,098 ) $ (630 ) $ 750,186 $ 1,287 $ (310,993 ) $ 867,631 Cumulative effect of Financial Accounting Standards Board Interpretation No. 48 adoption (339 ) (339 ) Balance at October 1, 2007 $ 915 $ 438,964 $ (12,098 ) $ (630 ) $ 749,847 $ 1,287 $ (310,993 ) $ 867,292 Comprehensive income: Net income 35,195 35,195 Changes in unrealized gains (losses) on mortgage-related and investment securities AFS, net of deferredincome taxes of $3.9 million (6,489 ) (6,489 ) Total comprehensive income 28,706 Tax benefit of market value change in vested RRP shares 15 15 Common stock committed to be released for allocation - ESOP 3,838 1,512 5,350 Acquisition of treasury stock (7,307 ) (7,307 ) Stock options exercised 151 225 376 Treasury stock activity related to RRP, net 216 (322 ) 96 (10 ) Amortization of unearned compensation - RRP 313 313 Stock based compensation expense 262 262 Dividends on common stock to public stockholders ($1.50 per public share) (31,091 ) (31,091 ) Balance at June 30, 2008 $ 915 $ 443,446 $ (10,586 ) $ (639 ) $ 753,951 $ (5,202 ) $ (317,979 ) $ 863,906 See accompanying notes to consolidated interim financial statements. 5 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Nine Months Ended June 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 35,195 $ 25,996 Adjustments to reconcile net income to net cash provided by operating activities: FHLB stock dividends (5,446 ) (7,655 ) Provision (Recovery) for loan losses 1,721 (225 ) Originations of loans receivable held-for-sale (32,555 ) (1,941 ) Proceeds from sales of loans receivable held-for-sale 31,220 3,103 MSR activity, net 440 900 Amortization and accretion of premiums and discounts on mortgage- related securities and investment securities 496 (626 ) Principal collected on trading securities 7,729 Proceeds from sale of trading securities 389,209 Increase in cash surrender value of BOLI (1,810 ) Depreciation and amortization of premises and equipment 3,934 3,399 Amortization of deferred debt issuance costs 42 42 Deferred gain on termination of interest rate swaps, net of amortization 1,294 Common stock committed to be released for allocation - ESOP 5,350 5,766 Stock based compensation - stock options and RRP 575 514 Other, net (484 ) (525 ) Changes in: Accrued interest receivable 3,561 3,223 Other assets (815 ) (1,290 ) Income taxes payable/receivable 15,583 13,337 Accounts payable and accrued expenses (4,362 ) (2,285 ) Net cash provided by operating activities 53,939 438,671 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from maturities or calls of investment securities AFS 99,791 83,740 Purchases of investment securities AFS (49,248 ) (1,520 ) Proceeds from maturities or calls of investment securities HTM 514,108 361,500 Purchases of investment securities HTM (185,138 ) (683,717 ) Principal collected on mortgage-related securities AFS 171,534 174,750 Purchases of mortgage-related securities AFS (1,044,847 ) (19,912 ) Proceeds from sale of mortgage-related securities AFS 15,237 Principal collected on mortgage-related securities HTM 215,767 186,217 Purchases of mortgage-related securities HTM (5,483 ) (135,570 ) Proceeds from the redemption of capital stock of FHLB 28,861 25,529 Purchases of capital stock of FHLB (12,926 ) (301 ) Loan originations, net of principal collected (85,692 ) (96,602 ) Loan purchases, net of principal collected 45,015 64,824 Net deferred fee activity 463 177 Purchases of premises and equipment, net (5,113 ) (4,292 ) Proceeds from sales of real estate owned, net 4,084 3,711 Net cash used ininvesting activities (308,824 ) (26,229 ) (Continued) 6 CASH FLOWS FROM FINANCING ACTIVITIES: Dividends paid (31,091 ) (32,653 ) Dividends in excess of debt service cost of ESOP, net 669 Deposits, net of withdrawals 38,761 46,262 Proceeds from advances/line of credit from FHLB 725,000 6,901 Repayments on advances/line of credit from FHLB (925,000 ) (406,901 ) Proceeds from repurchase agreements 400,000 Change in advance payments by borrowers for taxes andinsurance (22,208 ) (26,139 ) Acquisitions of treasury stock (7,307 ) (1,516 ) Stock options exercised 325 3,828 Excess tax benefits from stock options 51 2,529 Net cash provided by (used in)financing activities 178,531 (407,020 ) NET (DECREASE) INCREASEIN CASH AND CASH EQUIVALENTS (76,354 ) 5,422 CASH AND CASH EQUIVALENTS: Beginning of period 162,791 183,242 End of period $ 86,437 $ 188,664 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Income tax payments, net of refunds $ 4,003 $ 711 Interest payments, net of interest credited to deposits $ 106,659 $ 124,992 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Loans transferred to real estate owned $ 4,188 $ 2,673 Market value change related to fair value hedge: Interest rate swaps hedging FHLB advances $ (13,817 ) $ (1,632 ) (Concluded) See accompanying notes to consolidated interim financial statements. 7 Notes to Consolidated Interim Financial Statements (Unaudited) 1.Basis of Financial Statement Presentation The accompanying consolidated financial statements of Capitol Federal Financial (“CFFN”) and subsidiary (the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of RegulationS-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.These statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2007 Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”).Interim results are not necessarily indicative of results for a full year. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet, and revenues and expenses for the period.Significant estimates include the allowance for loan losses, impairment of securities, valuation of MSR, and the fair values of derivative instruments. Actual results could differ from those estimates.See “Item 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations - Critical Accounting Policies.” The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Capitol Federal Savings Bank (the “Bank”). The Bank has a wholly owned subsidiary, Capitol Funds, Inc.Capitol Funds, Inc. has a wholly owned subsidiary, Capitol Federal Mortgage Reinsurance Company.Significant intercompany accounts and transactions have been eliminated. 2.Earnings Per Share The Company accounts for the 3,024,574 shares acquired by its ESOP in accordance with Statement of Position (“SOP”) 93-6 and the shares awarded pursuant to its RRP in a manner similar to the ESOP shares.Shares acquired by the ESOP and shares awarded pursuant to the RRP are not considered in the basic average shares outstanding until the shares are committed for allocation or vested to an employee’s individual account.The following is a reconciliation of the numerators and denominators of the basic and diluted earnings per share calculations. For the Three Months Ended For the Nine Months Ended June 30, June 30, 2008(1) 2007(4) 2008(2) (3) 2007(4) (5) (Dollars in thousands, except per share amounts) Net income $ 14,355 $ 7,289 $ 35,195 $ 25,996 Average common shares outstanding 72,832,039 72,846,007 72,870,800 72,743,849 Average committed ESOP shares outstanding 101,374 101,374 50,778 50,779 Total basic average common shares outstanding 72,933,413 72,947,381 72,921,578 72,794,628 Effect of dilutive RRP shares 5,240 5,234 4,295 5,987 Effect of dilutive stock options 82,132 90,298 58,784 143,210 Total diluted average common sharesoutstanding 73,020,785 73,042,913 72,984,657 72,943,825 Net earnings per share: Basic $ 0.20 $ 0.10 $ 0.48 $ 0.36 Diluted $ 0.20 $ 0.10 $ 0.48 $ 0.36 8 (1) Options to purchase 31,500 shares of common stock at $38.77 per share were outstanding as of June 30, 2008, but were not included in the computation of diluted earnings per share (“EPS”) because they were anti-dilutive for the three months ended June 30, 2008. (2) Options to purchase 128,055 shares of common stock at prices between $32.23 per share and $38.77 per share were outstanding as of June 30, 2008, but were not included in the computation of diluted EPS because they were anti-dilutive for the nine months ended June 30, 2008. (3) At June 30, 2008, there were 6,000 unvested RRP shares at $32.30 per share that were excluded from the computation of diluted EPS because they were anti-dilutive for the nine months ended June 30, 2008. (4) Options to purchase 34,000 shares of common stock at $38.77 per share were outstanding as of June 30, 2007, but were not included in the computation of diluted EPS because they were anti-dilutive for the three months and the nine months ended June 30, 2007. (5) At June 30, 2007, there were 4,000 unvested RRP shares at $38.76 per share that were excluded from the computation of diluted EPS because they were anti-dilutive for the nine months ended June 30, 2007. 3.Recent Accounting Pronouncements In November 2007, the SEC issued Staff Accounting Bulletin (“SAB”) 109, “Written Loan Commitments Recorded at Fair Value Through Earnings.” SAB 109 supersedes SAB 105, “Miscellaneous Accounting – Loan Commitments Accounted for as Derivative Instruments.”SAB 109 requires a company to include the value of the MSR asset in the estimated fair value of the commitments on loans to be sold.SAB 105 had stated that this treatment was inappropriate.The new guidance should be applied prospectively to commitments accounted for at fair value that are issued or modified in fiscal quarters beginning after December 15, 2007, which for the Company was January 1, 2008.The adoption of SAB 109 did not have a material impact on the Company’s financial statements. In December 2007, the SEC codified SAB 110 as part of SAB Topic 14.D.2, “Share-Based Payment: Certain Assumptions Used in Valuation Methods – Expected Term.”SAB 110 permits companies, under certain circumstances, to continue to use the simplified method when calculating the expected term of “plain vanilla” share options. Originally, the simplified method was due to expire on December 31, 2007.A company may use the simplified method if it concludes that it is not reasonable to base its estimate of expected term on its experience with exercising historical share options.SAB 110 was effective for the Company on January 1, 2008.Management determined there was sufficient history of stock option exercises to develop an expected term based on historical experience so the simplified method will no longer be used to calculate expected term when stock options are granted.The adoption of SAB 110 did not have a material impact on the Company’s financial statements. In December 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 141(R) “Business Combinations” and SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51.”These statements change the way companies account for business combinations and noncontrolling interests (minority interests in current GAAP) and continue the FASB’s push toward more fair value reporting in financial statements.These Statements should both be applied prospectively for fiscal years beginning on or after December 15, 2008, which for the Company is October 1, 2009.However, Statement No. 160 requires entities to apply the presentation and disclosure requirements retrospectively to comparative financial statements, if presented.Both Statements prohibit early adoption.Management is assessing the impact of the adoption of FASB Statements No. 141(R) and No. 160. In March 2008, the FASB issued SFAS No. 161 “Disclosures about Derivative Instruments and Hedging Activities-an amendment of FAS 133”.SFAS 161 requires an entity with derivatives to describe how and why it uses derivative instruments, how derivative instruments and related hedged items are accounted for under SFAS 133 “Accounting for Derivative Instruments and Hedging Activities” and related interpretations, and how derivative instruments and related hedged items affect the entity's financial position, financial performance, and cash flows.SFAS No. 161 is effective for the Company beginning January 1, 2009.The Company's adoption of SFAS 161 is not expected to have a material impact on its financial condition or results of operations. In May 2008, the FASB issued SFAS No. 162 “The Hierarchy of Generally Accepted Accounting Principles”.The purpose of SFAS 162 is to improve financial reporting by providing a consistent framework for determining what accounting principles should be applied when preparing GAAP financial statements.The FASB believes that issuing the GAAP hierarchy as an FASB standard, recategorizing the existing GAAP hierarchy into two levels of accounting literature (authoritative and nonauthoritative), and elevating the conceptual framework within the GAAP hierarchy are key objectives of achieving the FASB’s goal of improving the quality of accounting standards and the standard-setting process.SFAS 162 is effective 60 days following the SEC’s approval of Public Company Accounting Oversight Board (“PCAOB”) amendment to AU Section 411.The Company’s adoption of SFAS 162 is not expected to have a material impact on its financial condition or results of operations. 9 4.
